F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JAN 23 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    STEVEN THUNDERING BAD
    HEART BULL, also known as
    Steven Dewayne Rands,

                Plaintiff-Appellant,

    v.                                                 No. 03-8025
                                                  (D.C. No. 03-CV-33-B)
    STATE OF WYOMING; GOSHEN                            (D. Wyo.)
    COUNTY; JUDY UPHOFF, Wyoming
    Department of Corrections Director,
    in her official capacity; SCOTT
    ABBOTT, Wyoming Department of
    Corrections State Penitentiary Warden,
    in his official capacity,

                Defendants-Appellees.


                            ORDER AND JUDGMENT          *




Before MURPHY and PORFILIO , Circuit Judges, and            BRORBY , Senior Circuit
Judge.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff Steven Thundering Bad Heart Bull, a prisoner of the State of

Wyoming appearing pro se, appeals from the district court’s order dismissing his

civil rights complaint. We affirm.

      Plaintiff was convicted under the name Steven Dewayne Rands.

Subsequent to his conviction, he was legally adopted and was given the name

Steven Thundering Bad Heart Bull. He filed this suit, alleging that he is being

denied his constitutional right to use his adoptive name in prison. According to

plaintiff, prison officials told him that they could not recognize his adoptive name

because it was not on his mittimus papers and that he needed to get a court order.

The district court dismissed the complaint without prejudice, holding that plaintiff

had failed to show that defendants had violated his federal constitutional rights.

The court suggested that plaintiff might choose to seek relief in the state court

where he was sentenced.

      On appeal, plaintiff argues: (1) that the district court should have ordered

defendants to recognize his adoptive name; and (2) that he is being denied access

to the law library or legal help.


                                         -2-
      We have reviewed plaintiff’s brief and the record on appeal. Like the

district court, we are sympathetic to plaintiff’s desire to be called by his adoptive

name. However, we find no error in the district court’s decision, and we affirm

for the reasons stated by the district court. Plaintiff did not raise his second issue

in the district court, and we decline to address it for the first time on appeal.

See Singleton v. Wulff , 428 U.S. 106, 120 (1976).

      The motion to proceed on appeal in forma pauperis is granted. Appellant is

reminded that he remains obligated to make partial payments toward the filing fee

until it is paid in full. The judgment of the district court is AFFIRMED. The

district court’s dismissal for failure to state claim counts as a strike under

28 U.S.C. § 1915(e)(2)(B)(ii) and (g).   See Jennings v. Natrona County Det. Ctr.

Med. Facility , 175 F.3d 775, 781 (10th Cir. 1999). The mandate shall issue

forthwith.


                                                      Entered for the Court



                                                      Michael R. Murphy
                                                      Circuit Judge




                                           -3-